PER CURIAM.
This disciplinary proceeding is presently before us on complaints of The Florida Bar and the report of the referee. Neither respondent nor The Florida Bar contests the report. We have jurisdiction. Art. V, § 15, Fla.Const.
Respondent tendered a guilty plea for a consent judgment admitting his violations of Disciplinary Rules 9-102(A) and 9-102(B)(2). The referee accepted the plea and recommended that respondent be suspended for thirty days beginning August 1, 1986, and pay all costs. We approve the referee’s findings and recommendations.
Accordingly, respondent shall be suspended from the practice of law for thirty days, effective August 1, 1986.
Judgment for costs in the amount of $7,863.86 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and ADKINS, OVER-TON, EHRLICH and BARKETT, JJ„ concur.